Citation Nr: 1213636	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-45 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD) in excess of 70 percent.

2.  Entitlement to service connection for degenerative disk disease (DDD), L4-5, L5-S1, with radiculopathy claimed as a back injury.  

3.  Entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to a compensable rating for bilateral hearing loss

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By rating action in April 2007 the RO granted service connection for PTSD and assigned a 30 percent evaluation; tinnitus and assigned a 10 percent evaluation; and, bilateral hearing loss and assigned a noncompensable evaluation.  Service connection was denied for DDD, lumbar spine and a right knee injury; malaria; erectile dysfunction (ED); and hypertension (HTN).  Claims to reopen claims of entitlement to service connection for a skin rash and prostate cancer were denied.

The Veteran did not appeal the assignment of a 10 percent evaluation for tinnitus.  Neither did he appeal the denial of the claims to reopen his claims of entitlement to service connection for a skin rash and prostate cancer.  These issues are not before the Board.  

By rating action in May 2008 the RO increased the evaluation for PTSD from 30 percent to 50 percent.  In December 2010 the Veteran perfected an appeal as to the assignment of the 50 percent evaluation for PTSD.  Subsequently by rating decision in April 2011 the evaluation was increased from 50 percent to 70 percent.  This issue is before the Board. 

The Board notes that the issue of entitlement to service connection for DDD, L4-5, and L5-S1 with radiculopathy claimed as a back injury, rocket fire knee injury is actually two separately rated conditions.  The Board therefore has restated the issues as two issues as shown on the title page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was granted individual unemployability in a rating decision in April 2011.  

A review of the claims file reveals a May 2007 Social Security Administration (SSA) letter which reveals that the Veteran was in receipt of SSI benefits.  However, no SSA records have been associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when the VA is put on notice of the existence of SSA records, and they may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA. Therefore, the Board finds that remand is necessary to obtain the outstanding SSA records.

Additionally, is it not clear whether the issues of entitlement to a compensable rating for bilateral hearing loss, and entitlement to service connection for hypertension, malaria, and erectile dysfunction are on appeal or not.  There does not appear to be a substantive appeal on these issues following the September 2009 Statement of the Case.  There is also no subsequence Supplemental Statement of the Case that addresses them, nor was any argument presented by the Veteran's attorney on these issues.  However, the Regional Office did certify these four issues to the Board, and potentially a viable appeal exists.  See Percy v Shinseki, 23 Vet. App. 37 (2009);  Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  On remand, the RO should determine whether these issues were on appeal or not, and close the claims if they were not appealed.

Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision on his application for SSA disability benefits and all underlying medical records.

1.  The RO should contact the SSA and request the Veteran's complete SSA records, including any administrative decisions on his application for SSA benefits and all underlying medical records which are in SSA's possession. A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  The RO should document all attempts to obtain these records.

2.  The RO should determine whether the issues of entitlement to a compensable rating for bilateral hearing loss, and entitlement to service connection for malaria, hypertension, and erectile dysfunction are, in fact, on appeal, and should take appropriate action to readjudicate them after obtaining the SSA records if they are on appeal.  If there is no appeal on these issues and they were inadvertently certified to the Board, then the claims should be closed as to these issues and they need not be returned to the Board.

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the claims remaining on appeal may be granted on any basis.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 



